Appeals by the defendant-appellant Burden in an action brought by respondent McCargo from a judgment in favor of the plaintiff-respondent entered in the Office of the Clerk of the County of Albany on May 7, 1948, and from an order denying a motion for a new trial, and by the plaintiff-appellant, the Shortline, Inc., in an action which it brought from judgments of no cause of action in favor of the defendant-respondent, McCargo, entered in the Office of the Clerk of the County of Albany on May 12, 1948, and in favor of the defendant-respondent, Sorell, entered in the office of the Clerk of the County of Albany on June 1, 1948, and from orders denying motions for a new trial. The negligence of the parties constituted questions of fact which the jury has resolved in favor of McCargo and Sorell. The charge is free from reversible error. Judgments and orders unanimously affirmed, with costs and disbursements to plaintiff-respondent, McCargo, in the first action; and with disbursements but without costs in the second action. Present — Hill, P. J., Heffernan, Poster, Russell and Deyo, JJ.